 
EXHIBIT 10.3
EMPLOYMENT SERVICES AGREEMENT
 
This Employment Services Agreement (the “Agreement”) is entered into as of the
10th day of October, 2013, by and between Frac Water Systems, Inc., a Nevada
corporation, with a business address of 1266 1st Street, Suite 4, Sarasota,
FL  34236 (the “Company”), and Nadine C. Smith, an individual with an address at
1266 1st Street, Suite 4, Sarasota, FL 34236 (“Executive”).
 
INTRODUCTION
 
WHEREAS, the Company desires to employ the Executive under the title and
capacity set forth on Schedule A hereto and the Executive desires to be employed
by the Company in such capacity, subject to the terms of this Agreement;
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:
 
1.             Employment Period.  The term of the Executive’s employment by the
Company pursuant to this Agreement (the “Employment Period”) shall commence upon
the date hereof (the “Effective Date”) and shall continue for that period of
calendar months from the Effective Date set forth on Schedule A
hereto.  Thereafter, the Employment Period may be renewed by mutual agreement of
the parties on terms to be negotiated.  In any event, the Employment Period may
be terminated as provided herein.
 
2.             Employment; Duties.
 
(a)           General. Subject to the terms and conditions set forth herein, the
Company shall employ the Executive to act for the Company during the Employment
Period in the capacities set forth on Schedule A hereto, and the Executive
hereby accepts such employment. The duties and responsibilities of the Executive
shall include such duties and responsibilities appropriate to such offices as
the Company’s Board of Directors (the “Board”) may from time to time reasonably
assign to the Executive, with such authority and responsibilities, including
Company-wide executive, administrative and finance functions as are normally
associated with and appropriate for such positions.
 
(b)           Executive recognizes that during the period of Executive's
employment hereunder, Executive owes a duty of loyalty to the Company, and
Executive will use Executive's good faith efforts to promote and develop the
business of the Company and its subsidiaries (the Company’s subsidiaries from
time to time, together with any other affiliates of the Company, the
“Affiliates”). Executive shall devote such amount of Executive’s business time,
attention and skills to the performance of Executive’s services as an executive
of the Company as is reasonably required by the duties and responsibilities
being assumed hereunder. Recognizing and acknowledging that it is essential for
the protection and enhancement of the name and business of the Company and the
goodwill pertaining thereto, Executive shall perform the Executive’s duties
under this Agreement professionally, in accordance with the applicable laws,
rules and regulations and such standards, policies and procedures established by
the Company and the industry from time to time. The employment of the Executive
hereunder shall not preclude her from continuing to serve as an officer and
director of La Cortez Energy, Inc.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           However, the parties agree that: (i) Executive may devote a
reasonable amount of her time to civic, community, or charitable activities and
may serve as a director of other corporations (provided that any such other
corporation is not a competitor of the Company, as determined by the Board) and
to other types of business or public activities not expressly mentioned in this
paragraph and (ii) Executive may participate as a non-employee director and/or
investor in other companies and projects as described by Executive to the Board,
so long as Executive’s responsibilities with respect thereto do not conflict or
interfere with the faithful performance of her duties to the Company.
 
(d)           Place of Employment. The Executive’s services shall be initially
performed at the Company’s offices located in Sarasota, Florida, any other
locations where the Company now or hereafter has a business facility and at any
other location where Executive’s presence is necessary to perform her duties.
The parties acknowledge, however, that the Executive may be required to travel
in connection with the performance of her duties hereunder.
 
3.            Base Salary.  The Executive shall be entitled to receive a salary
from the Company during the Employment Period at the rate per year indicated on
Schedule A hereto (the “Base Salary”).  Once the Board has established the Base
Salary, such Base Salary may be increased on each anniversary of the Effective
Date, at the Board’s sole discretion.  The parties expressly agree that what the
Executive receives now or in the future, in addition to the regular Base Salary,
whether this be in the form of benefits or regular or occasional aid/assistance,
such as recreation, club memberships, meals, education for her family, vehicle,
lodging or clothing, occasional bonuses or anything else she receives, during
the Employment Period and any renewals thereof, in cash or in kind, shall not be
deemed as salary.  However, because the Company is a public company subject to
the reporting requirements of, inter alia, the US Securities and Exchange
Commission (the “SEC”), both parties acknowledge that the Executive’s annual
compensation (as determined by the rules of the SEC or any other regulatory body
or exchange having jurisdiction), which may include some or all of the
foregoing, will be required to be publicly disclosed.
 
3A.         Equity Purchase.  The Executive shall purchase common stock from the
Company in connection with the execution of this Agreement in the amount and on
the terms indicated on Schedule A hereto.
 
4.            Bonus.  (a) The Company may pay the Executive an annual bonus in
an amount indicated on Schedule A (the “Annual Bonus”), at such time and in such
amount as may be determined by the Board in its sole discretion.  The Board may
or may not determine that all or any portion of the Annual Bonus shall be earned
upon the achievement of operational, financial or other milestones
(“Milestones”) established by the Board in consultation with the Executive and
that all or any portion of any Annual Bonus shall be paid in cash, unless the
Executive and the Company agree to pay such Annual Bonus in securities or other
property. Notwithstanding the foregoing, the Annual Bonus shall not exceed the
amount of Executive’s Base Salary for the period to which the Bonus relates.
 
(b)          The Executive shall be eligible to participate in any other bonus
or incentive program established by the Company for executives of the Company.
 
5.            Other Benefits
 
(a)           Stock Option Grant. The Executive shall be entitled to receive
stock options under the Company’s 2013 Equity Incentive Plan at such times and
in such amounts as determined by the Company’s Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Insurance and Other Benefits.  During the Employment Period, the
Executive and the Executive’s dependents shall be entitled to participate in the
Company’s insurance programs (or alternatively, to receive reimbursement for the
cost of health insurance programs in which the Executive currently participates)
and any ERISA benefit plans, as the same may be adopted and/or amended from time
to time (the “Benefits”).  The Executive shall be entitled to paid personal days
on a basis consistent with the Company’s other senior executives, as determined
by the Board.  The Executive shall be bound by all of the policies and
procedures established by the Company from time to time.  However, in case any
of those policies conflict with the terms of this Agreement, the terms of this
Agreement shall control.
 
(c)           Vacation.  During the Employment Period, the Executive shall be
entitled to an annual vacation of at least that number of working days set forth
on Schedule A hereto.
 
(d)           Expense Reimbursement.  The Company shall reimburse the Executive
for all reasonable business, promotional, travel and entertainment expenses
incurred or paid by the Executive during the Employment Period in the
performance of Executive’s services under this Agreement, provided that the
Executive furnishes to the Company appropriate documentation required by the
Internal Revenue Code in a timely fashion in connection with such expenses and
shall furnish such other documentation and accounting as the Company may from
time to time reasonably request.
 
6.            Termination; Compensation Due. The Executive's employment
hereunder may terminate, and the Executive’s right to compensation for periods
after the date the Executive’s employment with the Company terminates shall be
determined, in accordance with the provisions of paragraphs (a) through (e)
below:
 
(a)           Voluntary Resignation; Termination without Cause.
 
(i)         Voluntary Resignation.  The Executive may terminate her employment
at any time upon thirty (30) days prior written notice to the Company.  In the
event of the Executive’s voluntary termination of her employment other than for
Good Reason (as defined below), the Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 3 or 4
above, except as otherwise required by this Agreement or by applicable law, or
to provide the benefits described in Section 5 above, for periods after the date
on which the Executive's employment with the Company terminates due to the
Executive 's voluntary termination, except for the payment of the Base Salary
accrued through the date of such resignation.
 
(ii)        Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Chief Executive
Officer of the Company.


(A)           If the Executive’s employment is terminated by the Company without
Cause, the Company shall (x) continue to pay the Executive the Base Salary (at
the rate in effect on the date the Executive’s employment is terminated) until
the end of the Severance Period (as defined in Section 6(e) below), (y) with
respect to the Annual Bonus, to the extent the Milestones are achieved, pay the
Executive a pro rata portion of the Annual Bonus for the year of the Employment
Period on the date such Annual Bonus would have been payable to the Executive
had the Executive remained employed by the Company, and (z) pay any other
accrued compensation and Benefits. The Executive shall not have any further
rights under this Agreement or otherwise to receive any other compensation or
benefits after such termination of employment.
 
(B)           If, following a termination of employment without Cause, the
Executive breaches the provisions of Sections 7(b), 8 or 9 hereof, the Executive
shall not be eligible, as of the date of such breach, for the payments and
benefits described in Section 6 (a)(ii), and any and all obligations and
agreements of the Company with respect to such payments shall thereupon cease.
 
 
3

--------------------------------------------------------------------------------

 


(b)           Discharge for Cause.  Upon written notice to the Executive, the
Company may terminate the Executive’s employment for “Cause” if any of the
following events shall occur:
 
(i)         any act or omission that constitutes a material breach by the
Executive of any of her obligations under this Agreement;
 
(ii)        the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of her as an employee of
the Company;
 
(iii)       the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or moral turpitude or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;
 
(iv)       the Executive’s engaging in any misconduct, negligence, act of
dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;
 
(v)        the Executive’s refusal to follow the directions of the Board
provided such directions do not require the Executive to violate any federal or
state laws or rules;
 
(vi)       any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates, or
 
(vii)      the Executive’s breach of her obligations under Section 7, 8 or 9 of
this Agreement.
 
In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.
 
(c)           Disability. The Company shall have the right, but shall not be
obligated to terminate the Executive's employment hereunder in the event the
Executive becomes disabled such that she is unable to discharge her duties to
the Company for a period of ninety (90) consecutive days or one hundred twenty
(120) days in any one hundred eighty (180) consecutive day period, provided
longer periods are not required under applicable local labor regulations (a
"Permanent Disability").  In the event of a termination of employment due to a
Permanent Disability, the Company shall be obligated to continue to make
payments to the Executive in an amount equal to the then applicable Base Salary
for the Severance Period (as defined below) after the Executive’s employment
with the Company is terminated due to a Permanent Disability.  A determination
of a Permanent Disability shall be made by a physician satisfactory to both the
Executive and the Company; provided, however, that if the Executive and the
Company do not agree on a physician, the Executive and the Company shall each
select a physician and those two physicians together shall select a third
physician, whose determination as to a Permanent Disability shall be binding on
all parties.
 
(d)           Death. The Executive's employment hereunder shall terminate upon
the death of the Executive.  The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Sections 3 or 4
above, or, except as otherwise required by law or the terms of any applicable
benefit plan, to provide the benefits described in Section 5 above, for periods
after the date of the Executive's death except for then applicable Base Salary
earned and accrued through the date of death, payable to the Executive or her
successor.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Termination for Good Reason.  The Executive may terminate this
Agreement at any time for Good Reason.  In the event of termination under this
Section 6(e), the Company shall pay to the Executive severance in an amount
equal to the then applicable Base Salary for a period equal to the number of
months set forth on Schedule A hereto (the “Severance Period”), subject to the
Executive’s continued compliance with Sections 7(b), 8 and 9 of this Agreement
for the applicable Severance Period following the Executive’s termination, and
subject to the Company’s regular payroll practices and required
withholdings.  Such severance shall be reduced by any cash remuneration paid to
the Executive because of the Executive’s employment or self-employment during
the Severance Period.  The Executive shall continue to receive all Benefits
during the Severance Period.  The Executive shall not have any further rights
under this Agreement or otherwise to receive any other compensation or benefits
after such resignation.  For the purposes of this Agreement, “Good Reason” shall
mean any of the following (without Executive’s express written consent):
 
(i)         the assignment to the Executive of duties that are significantly
different from, and that result in a substantial diminution of, the duties that
she assumed on the Effective Date;
 
(ii)        removal of the Executive from all of her positions as indicated on
Schedule A hereto, or the assignment to the Executive of duties that are
significantly different from, and that result in a substantial diminution of,
the duties that she assumed under this Agreement, within twelve (12) months
after a Change of Control (as defined below);
 
(iii)       a reduction by the Company in the then applicable Base Salary or
other compensation, unless said reduction is pari passu with other senior
executives of the Company;
 
(iv)       the taking of any action by the Company that would, directly or
indirectly, materially reduce the Executive’s benefits, unless said reductions
are pari passu with other senior executives of the Company; or
 
(v)        a breach by the Company of any material term of this Agreement that
is not cured by the Company within 30 days following receipt by the Company of
written notice thereof.
 
For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.
 
(f)           Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by a written ‘‘Notice of
Termination’’ to the other party hereto given in accordance with Section 15 of
this Agreement. In the event of a termination by the Company for Cause, the
Notice of Termination shall (i) indicate the specific termination provision in
this Agreement relied upon, (ii) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) specify the date of
termination, which date shall be the date of such notice. The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights hereunder.
 
(g)           Resignation from Directorships and Officerships. The termination
of the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.
 
 
5

--------------------------------------------------------------------------------

 


7.            Non-Competition; Non-Solicitation.
 
(a)           For the duration of the Employment Period and, unless the Company
terminates the Executive’s employment without Cause, during the Severance Period
(the “Non-compete Period”), the Executive shall not, directly or indirectly,
except as specifically provided in Section 2(c), engage or invest in, own,
manage, operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend any credit to, or render services or advice to, any
business, firm, corporation, partnership, association, joint venture or other
entity that engages or conducts any business the same as or substantially
similar to the Business or any other business engaged in or proposed to be
engaged in or conducted by the Company and/or any of its Affiliates during the
Employment Period, or then included in the future strategic plan of the Company
and/or any of its Affiliates, anywhere within the states or other jurisdictions
in which the Company or any of its Affiliates at that time is operating;
provided, however, that the Executive may own less than 5% in the aggregate of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) including those
engaged in the frac water treatment business, other than any such enterprise
with which the Company competes or is currently engaged in a joint venture, if
such securities are listed on any national or regional securities exchange or
have been registered under Section 12(b) or (g) of the Exchange
Act.  Notwithstanding the foregoing, if the Executive shall present to the Board
any opportunity within the scope of the prohibited activities described above,
and the Company shall not elect to pursue such opportunity within a reasonable
time, then the Executive shall be permitted to pursue such opportunity, subject
to the requirements of Section 2(b).
 
(b)           During the Employment Period and for a period of twelve (12)
months following termination of the Executive’s employment with the Company, the
Executive shall not:
 
(i)         persuade, solicit or hire, or attempt to recruit, persuade, solicit
or hire, any employee, or independent contractor of, or consultant to, the
Company, or its Affiliates, to leave the employment (or independent contractor
relationship) thereof, whether or not any such employee or independent
contractor is party to an employment agreement; or
 
(ii)        attempt in any manner to solicit or accept from any customer or
client of the Company or any of its Affiliates, with whom the Company or any of
its Affiliates had significant contact during the term of the Agreement,
business of the kind or competitive with the business done by the Company or any
of its Affiliates with such customer or to persuade or attempt to persuade any
such customer to cease to do business or to reduce the amount of business which
such customer has customarily done or is reasonably expected to do with the
Company or any of its Affiliates or if any such customer elects to move its
business to a person other than the Company or any of its Affiliates, provide
any services (of the kind or competitive with the Business of the Company or any
of its Affiliates) for such customer, or have any discussions regarding any such
service with such customer, on behalf of such other person.
 
The Executive recognizes and agrees that because a violation by the Executive of
her obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of her obligations under this Section 7.
 
The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed.  However, should
a determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete.
 
 
6

--------------------------------------------------------------------------------

 
 
8.            Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable.  Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company.  The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law.  The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including without limitation, assignments,
consents, powers of attorney and other instruments).
 
9.            Confidentiality Covenants.
 
(a)           The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive confidential information, whether
such information is written, oral or graphic.
 
For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel.  Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):
 
(i)            Internal personnel and financial information of the Company or
its Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;
 
(ii)           Marketing and development plans, price and cost data, price and
fee amounts, pricing and billing policies, bidding, quoting procedures,
marketing techniques, forecasts and forecast assumptions and volumes, and future
plans and potential strategies (including, without limitation, all information
relating to any acquisition prospect and the identity of any key contact within
the organization of any acquisition prospect) of the Company or its Affiliates
which have been or are being discussed;
 
(iii)          Names of customers and their representatives, contracts
(including their contents and parties), customer services, and the type,
quantity, specifications and content of products and services purchased, leased,
licensed or received by customers of the Company or its Affiliates; and
 
(iv)          Confidential and proprietary information provided to the Company
or its Affiliates by any actual or potential customer, government agency or
other third party (including businesses, consultants and other entities and
individuals).
 
The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.
 
(b)           The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, agents and
representatives on a need-to-know basis; and (3) not to otherwise disclose or
use any Confidential Information, except as may be required by law or otherwise
authorized by the Board. Upon demand by the Company or upon termination of the
Executive’s employment, the Executive will deliver to the Company all manuals,
photographs, recordings and any other instrument or device by which, through
which or on which Confidential Information has been recorded and/or preserved,
which are in the Executive’s possession, custody or control.
 
 
7

--------------------------------------------------------------------------------

 
 
10.           Representation.  The Executive hereby represents that the
Executive’s entry into this Employment Agreement and performance of the services
hereunder will not violate the terms or conditions of any other agreement to
which the Executive is a party.
 
11.           Arbitration.  In the event of any breach arising from the
performance of this Agreement, either party may request arbitration.  In such
event, the parties will submit to arbitration by a qualified arbitrator with the
definition and laws of the State of New York.  Such arbitration shall be final
and binding on both parties.
 
12.           Governing Law/Jurisdiction.  This Agreement and any disputes or
controversies arising hereunder shall be construed and enforced in accordance
with and governed by the internal laws of the State of New York without regard
to the conflicts of laws principles thereof.
 
13.           Public Company Obligations.  Executive acknowledges that the
Company is a public company whose Common Stock has been registered under the US
Securities Act of 1933, as amended (the “Securities Act”), and registered under
the Exchange Act, and that this Agreement may be subject to the public filing
requirements of the Exchange Act.  Executive acknowledges and agrees that the
applicable insider trading rules, transaction reporting rules, limitations on
disclosure of non-public information and other requirements set forth in the
Securities Act, the Exchange Act and rules and regulations promulgated by the
SEC may apply to this Agreement and Executive’s employment with the
Company.  Executive (on behalf of himself, as well as the Executive’s executors,
heirs, administrators and assigns), absolutely and unconditionally agrees to
indemnify and hold harmless the Company and all of its past, present and future
affiliates, executors, heirs, administrators, shareholders, employees, officers,
directors, attorneys, accountants, agents, representatives, predecessors,
successors and assigns from any and all claims, debts, demands, accounts,
judgments, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, controversies, actions, suits, proceedings, expenses,
responsibilities and liabilities of every kind and character whatsoever
(including, but not limited to, reasonable attorneys’ fees and costs) in the
event of Executive’s breach of any obligation of Executive under the Securities
Act, the Exchange Act, any rules promulgated by the SEC and any other applicable
federal, state or foreign laws, rules, regulations or orders.
 
14.           Entire Agreement.  This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto.  This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.
 
15.           Notices.  All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:
 
(a)           to the Company at:


Frac Water Systems, Inc.
1266 1st Street, Suite 4
Sarasota, FL  34236
Attn: Nadine Smith
Fax: (941) 365-5426
 
with a copy to:
 
Gottbetter & Partners, LLP
488 Madison Avenue
New York, NY 10022-5718
Attn: Adam S. Gottbetter
Fax: (212) 400-6901
 
(b)           to the Executive at:
 
Address listed on Schedule A attached hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section).  Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.
 
16.           Severability.  If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.
 
17.           Waiver.  The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect.  Any waiver by any party of any violation
of, breach of or default under any provision of this Agreement by the other
party shall not be construed as, or constitute, a continuing waiver of such
provision, or waiver of any other violation of, breach of or default under any
other provision of this Agreement.
 
18.           Successors and Assigns.  This Agreement shall be binding upon the
Company and any successors and assigns of the Company.  Neither this Agreement
nor any right or obligation hereunder may be assigned by the Executive.
 
19.           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
 
20.           Headings.  Headings in this Agreement are for reference purposes
only and shall not be deemed to have any substantive effect.
 
21.           Opportunity to Seek Advice.  The Executive acknowledges and
confirms that she has had the opportunity to seek such legal, financial and
other advice and representation as she has deemed appropriate in connection with
this Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.
 
22.           Withholding and Payroll Practices.  All salary, severance
payments, bonuses or benefits payments made by the Company under this Agreement
shall be net of any tax or other amounts required to be withheld by the Company
under applicable law and shall be paid in the ordinary course pursuant to the
Company’s then existing payroll practices.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
[The next page is the signature page]
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
EXECUTIVE:
              /s/ Nadine C. Smith         
NADINE C. SMITH
              FRAC WATER SYSTEMS, INC.               By: /s/ Nadine C. Smith    
  Name: Nadine Smith       Title: President  

 
 
10

--------------------------------------------------------------------------------

 
 
Schedule A
 
1.
Employment Period: 36 calendar months (3 years).

 
2.
Employment

 
a.
Title: President, CEO and Chairwoman

 
3.
Base Salary:  $120,000 per year increasing to

 
a.
$180,000 per year at such time as the Company deploys equipment to field
operations, and further increasing to

 
b.
$240,000 per year at such time that the Company’s cash flow, in the reasonable
judgment of the Company’s Board of Directors, can sustain the salary increase.

 
4
Bonus Potential:

 
a.
Equal to 100% of Base Salary, based upon achievement of budget and operational
milestones as approved by the Company’s Board of Directors

 
5.
Initial Stock Purchase:  20,000,000 shares at $0.01 ($200,000)

 
6.
Vacation:  Six (6) weeks.

 
7.
Severance Period:  12 months

 
8.
Executive Contact Information:
1266 1st Street, Suite 4
Sarasota, FL  34236
Phone:  (941) 330-6404
Fax:  (941) 365-5426

 
 

--------------------------------------------------------------------------------